Mr. Justice Morris
delivered the opinion of the Court:
This is an appeal from an order of the Supreme Court of the District of Columbia, quashing a writ of certiorari that had been issued by that court to a justice of the peace to prevent the empaneling of a jury in a cause pending before him.
The facts and circumstances of the case do not differ substantially from those of the case of Hof v. The Capital Traction Company, 10 App. D. C. 205. The question, perhaps, is here more distinctly and specifically raised of the unconstitutionality of the act of Congress of March 1, 1823 (3 Stat. 743), so far as it authorizes justices of the peace to summon juries in causes pending before them, as well as the unconstitutionality in the same regard of all the subsequent legislation of Congress enlarging the jurisdiction of *58justices of the peace. But there is otherwise no difference. We sustained in the case of Hof v. The Capital Traction Company the constitutionality of the enactments in question; and we adhere to that decision. Upon the authority of it, we affirm, with costs, the order of the Supreme Court of the District of Columbia in the present case, which seems to have been rendered in pursuance of our former decision. And it is so ordered.
For the reasons assigned by him in his dissenting opinion filed in the case of Hof v. The Capital Traction Company, the Chief Justice concurs in the conclusion reached by the majority of the court, while still dissenting from the reasoning by which that conclusion has been reached.